EXAMINER'S AMENDMENT
Examiner contacted Applicant’s Representative, Dustin Call (Reg. No. 58,476), and was authorized to amend the application as follows to place the application in condition for allowance. Claim 1 is amended and claim 9 is cancelled.
“1. (CURRENTLY AMENDED) In a computing system where a data request has been passed between an upstream site and a file service proxy cache node, the file service proxy cache node being a network node located between the upstream site and an origin file server node, a non-transitory computer-readable storage medium including instructions that, when executed by the file service proxy cache node, performs the steps:
receiving an upstream file access request for a file from an upstream site; 
acquiring a channel for the file identified in the request; 
examining file data and file metadata cached within the channel to determine whether it is possible to service the request without communicating with a downstream node, wherein the downstream node includes either: 
a node closer to the origin file server node; or 
the origin file server node; 
dispatching a downstream file access request to a downstream node when communication with the downstream node is required; 
receiving a response from the downstream node when communication with the downstream node is required; and 
copying a path signature from the response to the channel when the downstream response contained an indication that the downstream node just established a connection to the file, wherein the path signature includes: 
a number of hops from the downstream node to the origin file server node; and 
an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the downstream node to the origin file server node; 

dispatching a response to the upstream site
if the connection to the downstream node is interrupted: 
determining an alternate route to the origin file server node;
establishing a connection to the file using the alternate route by performing the following steps: 
sending the downstream file access request to a second downstream node; and Page 3 of 11Application No. 16/554,425Amendment "A" 
receiving a response from the second downstream node;
copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file, wherein the path signature includes: 
a number of hops from the downstream node to the origin server; and 
an array of node identifiers that identify the sequence of nodes traversed in the path used to establish a connection from the second downstream node to the origin server; 
incrementing the number of hops in the channel's path signature; and 
adding the file service proxy cache node's node identifier to the channel's path signature node identifier array when the downstream response contained an indication that the downstream node just established a connection to the origin file server node.

	9. (Cancelled)”
Allowable Subject Matter
Claims 1 – 8 and 10 – 14 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.

Claim 1 is directed to a computing system comprising a file service proxy cache node located between an upstream site and an origin file server, and the file service proxy cache node performing the steps of receiving file access requests for which it acquires a channel for the file. The file service proxy cache node further examines file data and metadata within the channel to determine the possibility of servicing a request without communicating with a downstream node such as the origin file service or a node closer to the origin file server, dispatching file access requests downstream when communication is required, receiving a response, and copying a path signature from the response which indicates a number of hops from the downstream node to the origin file server node and an array of node identifiers for nodes in the sequence of the path. The file service proxy cache node then services the file access request and further determine alternate routes to the origin file server when the connection with the downstream file server is interrupted, wherein determining an alternate route further requires sending a file access request and copying a path signature from the response to the channel to indicate the established connection to receive a file.
The prior art of record, taken alone or in combination, fails to teach the claimed invention as a whole and further fails to teach or suggest establishing a connection to the file using the alternate route by performing the following steps: sending the downstream file access request to a second downstream node and Page 3 of 11Application No. 16/554,425Amendment "A"receiving a response from the second downstream node copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file. The claimed invention of claim 1 is allowed as the prior art is silent in regards to the aforementioned limitations.
Lu et al. (US 2010/0191805 A1), hereinafter “Lu”, teaches of a system wherein a client issues HTTP requests for web page objects and the requests are intercepted by a cache which records header (Lu Paragraphs [0014 – 0018]). Lu further teaches the cache may determine that it does not have the content and may propagate a request to a downstream site (Lu Paragraph [0017]). Where Lu teaches receiving a response from the server and storing the content for future use (Lu Paragraph [0017]), Lu fails to teach establishing a connection to the file using the alternate route by performing the following steps: sending the downstream file access request to a second downstream node and Page 3 of 11Application No. 16/554,425Amendment "A"receiving a response from the second downstream node copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file.
Safruti et al. (US 2012/0089700 A1), hereinafter “Safruti”, teaches determining if a cache is the root of a requested content file based upon a tracked flow of a request, and the flow of the request is determined and maintained by each hop the flow that handles a request includes its internal header information in the request (Safruti Paragraphs [0091] and [0050]). Safruti, taken alone or in combination with Lu, fails to teach or suggest establishing a connection to the file using the alternate route by performing the following steps: sending the downstream file access request to a second downstream node and Page 3 of 11Application No. 16/554,425Amendment "A"receiving a response from the second downstream node copying a path signature from the response to the channel when the response contained an indication that the second downstream node just established a connection to the file.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459                                                                                                                                                                                         /Backhean Tiv/Primary Examiner, Art Unit 2459